963 F.2d 377
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.UNITED STATES of AMERICA, Appellee,v.Jeffrey Marc GROBOVSKY, Appellant.
No. 92-1087.
United States Court of Appeals,Eighth Circuit.
Submitted:  May 8, 1992.Filed:  May 22, 1992.

Before McMILLIAN, WOLLMAN, and LOKEN, Circuit Judges.
PER CURIAM.


1
Jeffrey Marc Grobovsky appeals from the district court's1 order denying his motion to correct his sentence.  We affirm.


2
After pleading guilty to using a firearm during a drug trafficking offense, Grobovsky was released on bond pending sentencing, provided that he participate in the electronic bracelet program.  He remained in the program for 153 days, until he was ordered to begin serving his five-year sentence on May 21, 1990.  Four times while on bond, Grobovsky was permitted, with leave of court, to travel on weekend fishing trips with his father and family friends.


3
On December 10, 1991, Grobovsky filed a "motion to correct sentence" under Federal Rules of Criminal Procedure 32 and 36, seeking credit for the time he was in the electronic bracelet program.  Although noting that Grobovsky should have proceeded under 28 U.S.C. § 2255, the district court observed that his claim "must fail on the merits" and denied the motion to correct sentence.  Our recent en banc decision in  United States v. Wickman, 955 F.2d 592, 592-93 (8th Cir. 1992) (per curiam) (house arrest restrictions not "official detention"), confirms that the district court's assessment of the sentence credit issue was correct.  Accordingly, we affirm.



1
 The HONORABLE DONALD D. ALSOP, Chief Judge, United States District Court for the District of Minnesota